DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-15, 21 and 55-58 are pending in this application.
Claim rejections 35 USC 101 on claims 1, 11 and 21 are maintained.
Applicant’s arguments on claim rejections 35 USC 102/103, filed 8/3/2022, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Coleman. 

Response to Arguments
Applicant argues that the claims integrate any such alleged abstract idea into a practical application. For example, by identifying an actionable feature subset for a particular model, the claims provide data insight into what drives the results of a machine learning model, driving data analyzability while simultaneously enabling the ability to analyze a large number of data records. Additionally or alternatively, the embodiments conserve computing resources in both data processing and user interface and query generation and maintenance. Additionally, the claims as amended provide a self-sustaining feedback loop that robustly updates a model without requiring or relying on user updating, and enabling operation with continued accuracy and usability (Remarks, page 14).
Examiner respectfully submits that providing a self-sustaining feedback loop that robustly updates a model without requiring or relying on user updating, and enabling operation with continued accuracy and usability are performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."). This is well-understood, routine, conventional activities previously known to the industry (See MPEP 2106.05(d)). Therefore, the claimed subject matter does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Applicant’s arguments claim rejections 35 USC 102/103 with respect to claim(s) 1-15, 21 and 55-58 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 11 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 11 and 21 recite that identifying a risk model feature set associated with a risk determination model; generating an actionable feature subset from the risk model feature set based at least in part on one or more of: (1) an actionable feature rule data object set stored, within the at least one memory, linked corresponding to at least the risk determination model, (2) a historical user interaction set comprising data representing at least one previous user engagement with at least one feature of the risk model feature set, or (3) a direct user feedback set comprising previous user input data associated with actionability of the at least one feature of the risk model feature set, wherein the actionable feature subset comprises at least one actionable feature of the risk model feature set; and providing the actionable feature subset to a client device to cause rendering of an actionable feature analysis interface comprising the actionable feature subset to a display associated with the client device, as drafted, is a process that, under its broadest reasonable interpretation, generating records based on a risk model/scheme then displaying the records. For example, the insurance agent helps a customer to set up a home/vehicle insurance policy by interviewing/questionnaire. After that collecting information about client’s house or car, the insurance agent shows the client the insurance coverage and the costs. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human activity, then it falls within the “Organizing Human Activity” grouping of abstract ideas (e.g. mitigating risk). Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional element – at least one memory, at least one processor and non-transitory computer-readable storage medium. The at least one memory, the at least one processor and the non-transitory computer-readable storage medium in the steps is recited at a high-level of generality (i.e., as a generic processor or computer with computer components performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using at least one memory, at least one processor and non-transitory computer-readable storage medium to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions for generating records based on a risk model/scheme then displaying the records cannot provide an inventive concept. The claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable Coleman et al. (U.S. Publication Number 2019/0028492, hereafter referred to as “Coleman”) in view of Chaudhri et al. (U.S. Publication Number 2012/0060216, hereafter referred to as “Chaudhri”).  
Regarding claim 1, Coleman teaches An apparatus for risk determination model analysis, the apparatus comprising at least one processor and at least one memory, the at least one memory having computer-coded instructions therein, the computer-coded instructions configured to, in execution with the at least one processor ([0019] and [0169]), cause the apparatus to:
identify a risk model feature set associated with a risk determination model ([0302] and Fig. 22: After the user metadata is received, the process 850 proceeds to block 860 wherein a risk calculation customization is identified. In some embodiments, the risk calculation customization can correspond to features used for a risk prediction and/or the machine-learning algorithm used for the risk prediction. Examiner interprets that the risk calculation customization as claimed risk determination model, and the features associated with the risk calculation customization as claimed risk model feature set associated with a risk determination model.);
generate an actionable feature subset from the risk model feature set based at least in part on one or more of: (1) an actionable feature rule data object set stored, within the at least one memory, linked corresponding to at least the risk determination model, (2) a historical user interaction set comprising data representing at least one previous user engagement with at least one feature of the risk model feature set ([0019]: discussing about the system includes memory including a customization database identifying one or several user attributes and a customization associated with each of those one or several user attributes, which customization identifies a sub-set of potential features for use in generating a risk prediction. [0304] and Fig. 22: After the feature set is generated, the process 850 proceeds to block 866 wherein a sub-set of features is identified and selected. In some embodiments, the sub-set of features is selected from the feature set generated in block 864, which sub-set of features coincides with the features identified in the configuration profile. In embodiments in which communications are received from multiple user devices 106, a sub-set of features can be identified from the set of features created for each of the user devices 106. Examiner interprets that the sub-set of features is associated with risk calculation customization and stored in a memory as claimed an actionable feature subset from the risk model feature set based on an actionable feature rule data object set stored, within the at least one memory, linked corresponding to at least the risk determination model. Examiner interprets that a sub-set of features can be identified from the set of features created for each of the user devices as claimed an actionable feature subset from the risk model feature set based on a historical user interaction set.), or (3) a direct user feedback set comprising previous user input data associated with actionability of the at least one feature of the risk model feature set, wherein the actionable feature subset comprises at least one actionable feature of the risk model feature set ([0114]: A user profile data store 301, also referred to herein as a user profile database 301, may include information, also referred to herein as user metadata, relating to the end users within the content distribution network 100. This information may include user characteristics such as the user names, access credentials (e.g., logins and passwords), user preferences, and information relating to any previous user interactions within the content distribution network 100 (e.g., requested content, posted content, content modules completed, training scores or evaluations, other associated users, etc.). Examiner interprets that previous user interactions as claimed an actionable feature subset from the risk model feature set based on direct user feedback set.).
Coleman does not explicitly teach provide the actionable feature subset to a client device to cause rendering of an actionable feature analysis interface comprising the actionable feature subset to a display associated with the client device.
Chaudhri provide the actionable feature subset to a client device to cause rendering of an actionable feature analysis interface comprising the actionable feature subset to a display associated with the client device ([0112] and Fig. 10: FIG. 10 shows a screen shot of an exemplary search result 325. Patient Joan Sample's information and lab results are presented showing ranges of her various test results with these results characterized by the relevancy matrix, in accordance with the discussion above. Examiner interprets that displaying the various test results in the relevancy matrix as claimed rendering of an actionable feature analysis interface comprising the actionable feature subset to a display associated with the client device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine method for feature-based alert triggering of Coleman with the teaching about displaying patient information of Chaudhri because it would generate user-customized processed medical information to a plurality of users, with at least a portion of the user-customize processed medical information being provided to each of the plurality of users based on its relevancy to each user's specific function or role and each user's associated security privileges (Chaudhri, [0012]).

Regarding claim 2, Coleman in view of Chaudhri teaches wherein to generate the actionable feature subset, the apparatus is configured to: identify an actionable determination model trained to generate the actionable feature subset (Coleman, [0305]: discussing about  this can be the machine-learning algorithm which can be, for example, a model or classifier for use in generating the desired risk prediction. Examiner interprets that model or classifier for use in generating the desired risk prediction as claimed actionable determination model.); and
apply the actionable feature rule data object set, the historical user interaction set, and the direct user feedback set to the actionable determination model, the actionable determination model configured to: identify the actionable feature rule data object set from the risk model feature set (Coleman, [0304] and Fig. 22: After the feature set is generated, the process 850 proceeds to block 866 wherein a sub-set of features is identified and selected. In some embodiments, the sub-set of features is selected from the feature set generated in block 864, which sub-set of features coincides with the features identified in the configuration profile. Examiner interprets that the sub-set of features is associated with risk calculation customization and stored in a memory as claimed an actionable feature subset from the risk model feature set based on an actionable feature rule data object set stored, within the at least one memory, linked corresponding to at least the risk determination model.); and 
generate the actionable feature subset from the risk model feature set based on the direct user feedback set and the historical user interaction set (Coleman, [0304]: In embodiments in which communications are received from multiple user devices 106, a sub-set of features can be identified from the set of features created for each of the user devices 106. Examiner interprets that a sub-set of features can be identified from the set of features created for each of the user devices as claimed an actionable feature subset from the risk model feature set based on a historical user interaction set. [0114]: A user profile data store 301, also referred to herein as a user profile database 301, may include information, also referred to herein as user metadata, relating to the end users within the content distribution network 100. This information may include user characteristics such as the user names, access credentials (e.g., logins and passwords), user preferences, and information relating to any previous user interactions within the content distribution network 100 (e.g., requested content, posted content, content modules completed, training scores or evaluations, other associated users, etc.). Examiner interprets that previous user interactions as claimed an actionable feature subset from the risk model feature set based on direct user feedback set. Chaudhri, [0099]: This process creates a feedback loop increasing the relevancy of results returned for each user. [0158]: Relevancy visualizer 415 provides mechanisms to gather specialty/user specific feedback on the relevancy of items by display lower relevancy items in a compact form such as a comma separated list and allowing the user increase its display relevancy by clicking on it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine method for feature-based alert triggering of Coleman with the teaching about displaying patient information of Chaudhri because it would generate user-customized processed medical information to a plurality of users, with at least a portion of the user-customize processed medical information being provided to each of the plurality of users based on its relevancy to each user's specific function or role and each user's associated security privileges (Chaudhri, [0012]).

Regarding claim 3, Coleman in view of Chaudhri teaches receive a feature investigation signal in response to user interaction with the actionable feature analysis interface, the feature investigation signal comprising a request to access detail data associated with a first feature of the actionable feature subset (Chaudhri, [0140], [0144] and Fig. 19: discussing about the visualizer 201 also makes it easy bring up frequently requested contexts (e.g. favorite patients, diseases or problems). For example, a user selects on “Chest Pain” on Fig. 19.); and
update the historical user interaction set to include a feature investigation record based on the feature investigation signal (Chaudhri, [0041]:  A user may be within the output 17 and security privileges are either determined by the MINE 12 or by the patient or both. Information, uploaded to the MINE 12, by users, such as output 14, in some embodiments, is searched by the processor 15. The uploaded information may include information such as but not limited to status posts, records, and images. [0091]: Patient-provided data can come in the form of patient uploaded material such as status updates or images, videos and documents or can be from health monitoring devices connected to the internet. Examiner interprets that uploading patient material or information as claimed update the historical user interaction.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine method for feature-based alert triggering of Coleman with the teaching about displaying patient information of Chaudhri because it would generate user-customized processed medical information to a plurality of users, with at least a portion of the user-customize processed medical information being provided to each of the plurality of users based on its relevancy to each user's specific function or role and each user's associated security privileges (Chaudhri, [0012]).

Regarding claim 4, Coleman in view of Chaudhri teaches receive a feature removal data object in response to user interaction with the actionable feature analysis interface, the feature removal data object comprising a request to remove a first actionable feature data object of the actionable feature subset; and update the direct user feedback set based on the feature removal data object (Chaudhri, [0063]: Patients also advantageously have the option to add/remove members from their care teams which can also include their relatives, PHRs, and digital devices and applications that generate, monitor, or consume healthcare data (PC2).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine method for feature-based alert triggering of Coleman with the teaching about displaying patient information of Chaudhri because it would generate user-customized processed medical information to a plurality of users, with at least a portion of the user-customize processed medical information being provided to each of the plurality of users based on its relevancy to each user's specific function or role and each user's associated security privileges (Chaudhri, [0012]).

Regarding claim 5, Coleman in view of Chaudhri teaches wherein the actionable feature analysis interface comprises a feature direct feedback component for at least one actionable feature in the actionable feature subset, the apparatus further configured to: receive a direct feedback data object in response to user interaction with the feature direct feedback component (Chaudhri, [0099]: This process creates a feedback loop increasing the relevancy of results returned for each user. [0140], [0144] and Fig. 19: discussing about the visualizer 201 also makes it easy bring up frequently requested contexts (e.g. favorite patients, diseases or problems). For example, a user selects on “Chest Pain” on Fig. 19.);
apply the direct feedback data object to a feedback analysis model to generate an analyzed feedback data object (Chaudhri, [0112] and Fig. 10: FIG. 10 shows a screen shot of an exemplary search result 325. Patient Joan Sample's information and lab results are presented showing ranges of her various test results with these results characterized by the relevancy matrix, in accordance with the discussion above.); and
update the direct user feedback set based on the analyzed feedback data object (Chaudhri, [0041]:  A user may be within the output 17 and security privileges are either determined by the MINE 12 or by the patient or both. Information, uploaded to the MINE 12, by users, such as output 14, in some embodiments, is searched by the processor 15. The uploaded information may include information such as but not limited to status posts, records, and images. [0091]: Patient-provided data can come in the form of patient uploaded material such as status updates or images, videos and documents or can be from health monitoring devices connected to the internet. Examiner interprets that uploading patient material or information as claimed update the direct user feedback set.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine method for feature-based alert triggering of Coleman with the teaching about displaying patient information of Chaudhri because it would generate user-customized processed medical information to a plurality of users, with at least a portion of the user-customize processed medical information being provided to each of the plurality of users based on its relevancy to each user's specific function or role and each user's associated security privileges (Chaudhri, [0012]).

Regarding claim 6, Coleman in view of Chaudhri teaches wherein the direct feedback data object comprises a feedback text data object, and wherein the feedback analysis model comprises a text analysis model (Chaudhri, [0064]: Intelligent categorization is the process of taking a segment of input text and assigning data category and structure based on the data category probabilistically to the segment of text. For example, the text "a1c was reported abnormal"--would be assigned the category "lab result" to the term "a1c" and associate the term abnormal as the result flag to the term "a1c" with some probability. Another example could be "stress test reported no cardiac malfunction" would associate the categories "problem" for the term "stress" and "cardiac malfunction", and the category "procedure" for the term "stress test". It would also associate negation to the term "cardiac malfunction". The document parser 209 then optionally presents the user with its analysis of the potential structured data for review and editing, through the output 103.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine method for feature-based alert triggering of Coleman with the teaching about displaying patient information of Chaudhri because it would generate user-customized processed medical information to a plurality of users, with at least a portion of the user-customize processed medical information being provided to each of the plurality of users based on its relevancy to each user's specific function or role and each user's associated security privileges (Chaudhri, [0012]).

Claim 11 is rejected under the same rationale as claim 1.
Claim 12 is rejected under the same rationale as claim 2.
Claim 13 is rejected under the same rationale as claim 3.
Claim 14 is rejected under the same rationale as claim 4.
Claim 15 is rejected under the same rationale as claim 5.
Claim 21 is rejected under the same rationale as claim 1. Coleman also teaches a computer program product for risk determination model analysis, the computer program product comprising at least one non-transitory computer-readable storage medium having computer program instructions thereon, the computer program instructions, when in execution with a processor ([0019] and [0169]).

Claim 55 is rejected under the same rationale as claim 1.
Regarding claim 56, Coleman in view of Chaudhri teaches wherein the actionable feature subset is generated based at least in part on the direct user feedback set comprising at least one recommendation feedback data object generated based on the user input data (Coleman, [0114]: A user profile data store 301, also referred to herein as a user profile database 301, may include information, also referred to herein as user metadata, relating to the end users within the content distribution network 100. This information may include user characteristics such as the user names, access credentials (e.g., logins and passwords), user preferences, and information relating to any previous user interactions within the content distribution network 100 (e.g., requested content, posted content, content modules completed, training scores or evaluations, other associated users, etc.). Examiner interprets that previous user interactions as claimed actionable feature subset is generated based at least in part on the direct user feedback set.).

Regarding claim 57, Coleman in view of Chaudhri teaches identify a statistically relevant feature subset of the risk model feature set; and cause rendering of a user interface comprising the actionable feature analysis interface and a sub-interface comprising the statistically relevant feature subset (Chaudhri, [0106]: The relevancy scores are obtained through a collection of machine-learning algorithms that operate over collections of data obtained by a variety of sources, including, but not limited to, data generated by experts and medical practitioners including clinical data stored within the system, data obtained from usage statistics and data obtained by converting publicly available medical texts into knowledge usable within the matrix. [0112] and Fig. 10: FIG. 10 shows a screen shot of an exemplary search result 325. Patient Joan Sample's information and lab results are presented showing ranges of her various test results with these results characterized by the relevancy matrix, in accordance with the discussion above.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine method for feature-based alert triggering of Coleman with the teaching about displaying patient information of Chaudhri because it would generate user-customized processed medical information to a plurality of users, with at least a portion of the user-customize processed medical information being provided to each of the plurality of users based on its relevancy to each user's specific function or role and each user's associated security privileges (Chaudhri, [0012]).

Regarding claim 58, Coleman in view of Chaudhri teaches wherein each actionable feature of the actionable feature subset is associated with additional detail information investigable via the apparatus upon a user interaction with the actionable feature (Coleman, [0307]: After the risk prediction is generated, the process 850 proceeds to block 876, wherein an alert is generated and displayed and/or delivered. In some embodiments, the alert can comprise an indication of a risk level such as, for example, some of the one or several graphical depictions of risk. Chaudhri, [0140], [0144] and Fig. 19: discussing about the visualizer 201 also makes it easy bring up frequently requested contexts (e.g. favorite patients, diseases or problems). For example, a user selects on “Chest Pain” on Fig. 19.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine method for feature-based alert triggering of Coleman with the teaching about displaying patient information of Chaudhri because it would generate user-customized processed medical information to a plurality of users, with at least a portion of the user-customize processed medical information being provided to each of the plurality of users based on its relevancy to each user's specific function or role and each user's associated security privileges (Chaudhri, [0012]).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable Coleman in view of Chaudhri, and further in view of Van Arkel et al. (U.S. Publication Number 20130006655, hereafter referred to as “Van Arkel”).  
Regarding claim 7, Coleman in view of Chaudhri teaches the apparatus of claim 1 as discussed above. Coleman in view of Chaudhri does not explicitly teach receive a claim data object; and apply the claim data object to the risk determination model to generate a claim risk score data object. 
Van Arkel teaches receive a claim data object ([0104]: Alarm correlation component 910 may correlate one or more alarms across multiple claim types (e.g., a prescription claim, a medical procedure claim, etc.) for trend and link analysis. Examiner interprets that a prescription claim and a medical procedure claim as claimed claim data object.); and
apply the claim data object to the risk determination model to generate a claim risk score data object ([0106]: Case priority component 920 may increase a case score if the claim associated with the case score includes high risk medical procedure codes and/or provider specialties (e.g., physical therapy, psychotherapy, chiropractic procedures, podiatry, ambulance services, pain management services, etc.). Examiner interprets that the claim associated with the case score includes high risk medical procedure codes as claimed claim risk score data object.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for feature-based alert triggering of Coleman and Chaudhri with the teaching about healthcare fraud management system of Van Arkel because the accuracy of the results may be improved over processing the claim using all of the rules (Van Arkel, [0126]).

Regarding claim 8, Coleman in view of Chaudhri teaches the apparatus of claim 1 as discussed above. Coleman in view of Chaudhri does not explicitly teach receive an entity type data object; determine an entity data object set based on the entity type data object; identify an entity risk score data object set associated with the entity data object set; and provide the entity data object set and the entity risk score data object set to the client device to cause rendering of an entity set analysis interface to the display of the client device.
Van Arkel teaches receive an entity type data object ([0122] and Fig. 12: Process 1200 may include receiving a healthcare claim (block 1210). For example, fraud detector component 650 may receive, from clearinghouse 270, a claim involving a provider and a beneficiary.);
determine an entity data object set based on the entity type data object ([0123] and Fig. 12: A type associated with the healthcare claim may be determined (block 1220). [0124]: Other healthcare fraud information may be obtained (block 1230). For example, healthcare fraud management system 260 may obtain other information 430 regarding healthcare fraud from other systems.);
identify an entity risk score data object set associated with the entity data object set ([0129] and Fig. 12: A fraud score for the healthcare claim may be calculated (block 1280). For example, fraud detector component 650 may generate a case score for each of the cases using a technique, such as a technique described previously. Fraud detector component 650 may combine the case scores, associated with the claim, to generate a fraud score for the claim.); and
provide the entity data object set and the entity risk score data object set to the client device to cause rendering of an entity set analysis interface to the display of the client device ([0131] and Fig. 12: An alert and/or reports may be generated and outputted based on the calculated fraud score (block 1290). For example, fraud detector component 650 may generate an alert based on the fraud score and policies associated with clearinghouse 270 and/or claims processor 280.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for feature-based alert triggering of Coleman and Chaudhri with the teaching about healthcare fraud management system of Van Arkel because the accuracy of the results may be improved over processing the claim using all of the rules (Van Arkel, [0126]).

Regarding claim 9, Coleman in view of Chaudhri and Van Arkel teaches receive, in response to user interaction with the entity set analysis interface, a selected entity data object of the entity data object set (Van Arkel, [0112]: User interface 1020 may receive user inputs via one or more input devices; [0122]: Process 1200 may include receiving a healthcare claim (block 1210). For example, fraud detector component 650 may receive, from clearinghouse 270, a claim involving a provider and a beneficiary. Examiner interprets that receiving a healthcare claim as claimed receive a selected entity data object.);
query a claim link database for a linked claim data object set based on the selected entity data object (Van Arkel, [0104]: In still another example, alarm correlation component 910 may correlate one or more alarms into cases based on an address (e.g., street, zip code, etc.) associated with a particular provider. Alarm correlation component 910 may correlate one or more alarms across multiple claim types (e.g., a prescription claim, a medical procedure claim, etc.) for trend and link analysis. Examiner interprets that the cases comprises one or more claims or alarms as claimed linked claim data object set.);
receive response data comprising the linked claim data object set, the linked claim data object set comprising a set of model score sets associated with a risk determination model set, the set of model score sets comprising a model score set for each linked claim data object in the linked claim data object set (Van Arkel, [0105]: When a rule involves multiple claims, the generated alarm may have a particular score that is based on a combination of the weight values of the particular claim attributes. In one implementation, alarm correlation component 910 may generate a case score for a case by combining the alarm scores in some manner. Examiner interprets that generating a case score for a case as claimed model score set.); and
provide the linked claim data object set to the client device to cause rendering of a linked claim scores analysis interface to the display of the client device, the linked claim scores analysis interface comprising the linked claim data object set (Van Arkel, [0131]: An alert and/or reports may be generated and outputted based on the calculated fraud score (block 1290). For example, fraud detector component 650 may generate an alert based on the fraud score and policies associated with clearinghouse 270 and/or claims processor 280.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for feature-based alert triggering of Coleman and Chaudhri with the teaching about healthcare fraud management system of Van Arkel because the accuracy of the results may be improved over processing the claim using all of the rules (Van Arkel, [0126]).

Regarding claim 10, Coleman in view of Chaudhri and Van Arkel teaches receive a selected claim data object in response to user interaction with the linked claim analysis interface (Van Arkel, [0104]: In still another example, alarm correlation component 910 may correlate one or more alarms into cases based on an address (e.g., street, zip code, etc.) associated with a particular provider. Examiner interprets that the cases comprises one or more claims or alarms as selected claim data object.);
identify a claim details data object associated with the selected claim data object (Van Arkel, [0104]: Alarm correlation component 910 may correlate one or more alarms across multiple claim types (e.g., a prescription claim, a medical procedure claim, etc.) for trend and link analysis. Examiner interprets that a prescription claim, a medical procedure claim, etc.) of the claim case as claimed claim details data object.); and
provide the claim details data object to the client device to cause rendering of a selected claim analysis interface to the display associated with the client device, the selected claim analysis interface comprising the claim details data object ([0113]: User interface 1020 may provide a fraud management desktop that displays prioritized cases for near real-time; [0131]: An alert and/or reports may be generated and outputted based on the calculated fraud score (block 1290). For example, fraud detector component 650 may generate an alert based on the fraud score and policies associated with clearinghouse 270 and/or claims processor 280.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for feature-based alert triggering of Coleman and Chaudhri with the teaching about healthcare fraud management system of Van Arkel because the accuracy of the results may be improved over processing the claim using all of the rules (Van Arkel, [0126]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. (US 20180107944 A1) teaches the attribute selection module comparing transaction attributes of a user transaction with transaction attributes employed by a risk evaluation model and selecting a subset of the transaction attributes for risk evaluation, e.g., based on information associated with the user transaction or with the user profile.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162      

October 17, 2022